Citation Nr: 1829214	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a stroke, including as secondary to service-connected ischemic heart disease (IHD).

2. Entitlement to service connection for vision loss of the left eye, including as secondary to service-connected IHD.

3. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

4. Entitlement to a rating in excess of 60 percent for IHD.

5. Entitlement to a compensable rating for left ear hearing loss.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Veteran executed a new power-of-attorney appointing 
J. Myers Morton, Esquire, as his representative for all VA claims.  This new appointment effectively revoked the Veteran's prior appointment of the Tennessee Department of Veterans' Affairs.  See 38 C.F.R. § 14.631 (f)(1).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the stroke claim as reflected on the title page.

The issues of entitlement to service connection for residuals of a stroke, an extraschedular rating for left ear hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current ischemic ocular syndrome of the left eye is etiologically related to his service-connected ischemic heart disease.

2. The Veteran's ischemic ocular syndrome of the left eye caused blindness, such that he only has light perception.  

3. For the entire rating period on appeal, the Veteran's diabetes mellitus has required oral hypoglycemic agent and a restricted diet, but not a regulation of activities.

4. For the entire rating period on appeal, the Veteran's IHD was characterized by a workload of greater than three METs resulting in dyspnea, fatigue, and dizziness, and left ventricular dysfunction with an ejection fraction greater than 30 percent.  Chronic congestive heart failure is not demonstrated. 

5. The Veteran exhibited an exceptional hearing pattern in his left ear on the September 2012 VA audiogram and is not service connected for any hearing loss in the right ear. 

6. The Veteran's left ear hearing loss disability has been productive of no worse than Level V acuity during the pendency of the claim.



CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic ocular syndrome of the left eye, secondary to service-connected IHD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for special monthly compensation (SMC) based on blindness of the left eye have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

3. The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2017).

4. The criteria for a rating in excess of 60 percent for IHD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102. 4.3, 4.7, 4.10, 4.104, DC 7005 (2017).

5. The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  Service connection based on aggravation caused by a service-connected disability is limited to situations when the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection for Loss of Vision in the Left Eye - Analysis

The Veteran is seeking service connection for loss of vision in his left eye, including as secondary to his service-connected IHD.  

As an initial matter, the Veteran has a current diagnosis of ischemic ocular syndrome of the left eye with loss of vision.  See January 2013 VA treatment note.

Next, the Board notes that the Veteran has been in receipt of service connection for IHD since January 28, 2010.

The Veteran's treating VA and private physicians have consistently linked his loss of vision in the left eye with his service-connected IHD.  See November 2009, June 2010, and January 2013 VA treatment notes and September 2008 private treatment note.  There is no contrary opinion of record nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  For this reason, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for ischemic ocular syndrome of the left eye with loss of vision, as secondary to the service-connected IHD, have been met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In addition, VA provides SMC if a veteran, as a result of service-connected disability, has suffered the loss of use or blindness of one eye, having only light perception.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).  Therefore, in light of the grant of service connection for ischemic ocular syndrome of the left eye and the November 2009 VA examination report indicating that the Veteran has total loss of vision in the left eye with light perception only, the Board also grants SMC for blindness of the left eye.


Increased Ratings - Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Increased Initial Rating Claim for Diabetes - Analysis

The Veteran is in receipt of a 20 percent initial rating for diabetes under 38 C.F.R. 
§ 4.119, DC 7913, applicable specifically to diabetes mellitus.  The Veteran contends that his diabetes is worse than contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted for the entire period on appeal.

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Based on the evidence of record, both lay and medical, a rating in excess of 20 percent has not been met for any period on appeal.

A September 2009 VA treatment record indicated that the Veteran's diabetes was controlled by diet.  The Veteran reported having symptoms of tingling and sores in his feet.  He also reported having some numbness in his arms, back, and legs.  Ankle jerk was diminished bilaterally.  His grip was equal bilaterally.  

A July 2012 VA treatment note indicated that the Veteran's bilateral lower extremity weakness was a residual of his 2008 stroke.

The Veteran was afforded a VA examination on January 31, 2013. The report reflects that his diabetes is managed by a restricted diet and an oral hypoglycemic agent.  His diabetes does not require regulation of activities as part of the medical management.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  He had not been hospitalized for episodes of ketoacidosis or hypoglycemia over the past 12 months.  The Veteran had progressive unintentional weight loss attributable to diabetes, but no progressive loss of strength.  No complications of diabetes were noted.  The VA examiner stated that the Veteran's diabetes did not impact his ability to work.  His diabetes was described as well-controlled.

VA outpatient records covering 2013 - 2015 medical treatment reflects a diagnosis of "diabetes mellitus without mention of complications, type II."  See e.g., April 2015 Active Problem List.

Upon review of all the evidence of record, lay and medical, the Veteran has not met all the criteria for the 40 percent rating under DC 7913, as he has not been shown to require regulation of activities due to diabetes.  No medical professional, including the February 2013 VA examiner, has indicated that the Veteran's diabetes has required a regulation of activities.  Moreover, the Veteran's diabetes only requires oral hypoglycemic agents.  As such, a rating more than 20 percent is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved; therefore, the appeal is denied.

In addition, as the weight of the evidence indicates that the Veteran does not have any complications of diabetes, no further discussion of separate compensable ratings for complications of diabetes is warranted.

The Veteran's attorney has raised the issue of extraschedular consideration.  See VA Form 9.  However, the Board finds that the evidence does not show that the Veteran's diabetes includes symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b).  As discussed above, the schedular rating criteria under DC 7913 contemplates all of the Veteran's the symptoms associated with his diabetes, and provides that any compensable complications, though not indicated in this case, are to be evaluated separately.  Moreover, the evidence shows that the Veteran's diabetes symptoms do not cause marked interference with employment or frequent periods of hospitalization.  For these reasons, the Board finds that referral for extraschedular consideration is not warranted.


Increased Rating Claim for IHD- Analysis

The Veteran is also in receipt of a 60 percent rating for IHD under 38 C.F.R. § 4.104, DC 7005, applicable to arteriosclerotic heart disease.  He contends that his IHD is worse than contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted for the entire period on appeal.

Under Diagnostic Code 7005, a 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

Turning to the evidence, the Veteran was afforded a VA examination in January 2011.  He did not have congestive heart failure.  Interview-based METs testing indicated a workload of greater than three METs but not greater than five METs, resulting in dyspnea and fatigue.  The Veteran's left ventricular ejection fraction was 50 percent.  The Veteran's IHD impeded his ability to do physical activity such as heavy yard work, playing golf, and mowing the lawn.  

A March 2012 IHD Disability Benefits Questionnaire (DBQ) indicated that the Veteran had a workload of greater than three METs but not greater than five METs, resulting in dyspnea and fatigue.  Left ventricular ejection fraction was 40 percent, based on testing completed in 2008.  A diagnosis of congestive heart failure (CHF) was noted, but the physician did not indicate if the CHF was chronic or acute.  The physician opined that the Veteran's IHD impacted his ability to work, but no rationale was given.

The Veteran was afforded a VA examination in August 2012.  He did not have congestive heart failure.  The Veteran had a workload of greater than three METs but not greater than five METs, resulting in dyspnea, dizziness, and fatigue.  Left ventricular ejection fraction was 50 percent, based on testing in February 2011.  The VA examiner opined that the Veteran's IHD precluded him from gainful physical occupations that require repetitive climbing, bending, lifting, or walking 20 minutes or more with a break.  However, the examiner opined that the Veteran's IHD did not preclude gainful sedentary employment.

Based on a review of the evidence, both lay and medical, the Board finds the criteria for a rating in excess of 60 percent for IHD have not been met for the entire period on appeal.  The medical evidence reflected above indicates that the Veteran's IHD has manifested in a workload of greater than three METS and a left ventricular ejection fraction of greater than 30 percent throughout the period on appeal.  In addition, the evidence does not indicate that the Veteran has chronic CHF.  Therefore, a rating in excess of 60 percent for IHD is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved; therefore, the appeal is denied.

Finally, the Board finds that referral for extraschedular consideration is not warranted.  The evidence does not show that the Veteran's IHD includes symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b).  As discussed above, the schedular rating criteria contemplate all of the Veteran's symptoms of IHD, including dizziness, fatigue, and dyspnea, as well as the related functional impairment.  Moreover, the evidence shows that the Veteran's IHD does not cause marked interference with employment or frequent periods of hospitalization.  For these reasons, the Board finds that referral for extraschedular consideration is not warranted.

Increased Rating Claim for Left Ear Hearing Loss- Analysis

The Veteran is also in receipt of a noncompensable rating for left ear hearing loss disability.  He contends that his left ear hearing loss is worse than contemplated by the disability rating currently assigned, and seeks a compensable rating.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability.  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.   Martinak, 21 Vet. App. at 455.

If impaired hearing is service-connected in only one ear, as applicable here, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards.  38 C.F.R. § 3.383(a) (3).

Turning to the evidence, on the authorized audiological evaluation in September 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
70
75
85

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.  The average decibel loss on the left was 65.  The Veteran reported having to ask "huh" often.  He stated that he watches the television at a volume level that is too loud for others and avoids using the telephone due to difficulty understanding the speaker.  The VA examiner noted that the Veteran has complete hearing loss in the non-service connected right ear.  The VA examiner opined that due to the severe hearing loss in the left ear and complete hearing loss in the right ear, it would be expected that the Veteran would experience difficulty communicating in noisy/adverse listening situations and in environments which require him to often use non-face-to-face communications equipment or in jobs which required a great deal of attention to high-pitched sounds.  It would be difficult for him to understand directions or instructions from a supervisor.  Safety in this work environment would also be negatively impacted, contributing to unemployability due to hearing loss.

There is an exceptional pattern of hearing loss in the left ear; therefore, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Using Table VI, the Veteran's September 2012 examination results revealed Level II in the left ear.  Because the right ear is not service-connected, it must be assigned a Level I hearing acuity using Table VI.  38 C.F.R. § 4.85(f).  Combining these levels according to Table VII results in a noncompensable (0 percent) rating.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Using Table VIa, the Veteran's September 2012 VA examination results revealed Level V in the left ear.  As noted above, Level I hearing acuity is assigned to the right ear.  38 C.F.R. § 4.86.  Combining these levels according to Table VII results in a noncompensable (0 percent) rating. See 38 C.F.R. § 4.85, Table VII, DC 6100.  As such, a compensable rating for left ear hearing loss is not warranted.  The Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a compensable rating for left ear hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration of the Veteran's left ear hearing loss is addressed in the remand portion below.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for ischemic ocular syndrome of the left eye is granted.

SMC based on blindness of the left eye, having only light perception, is granted.

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A rating in excess of 60 percent for IHD is denied.

A compensable schedular rating for left ear hearing loss is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining issues on appeal

I. Residuals of a Stroke

The Veteran had a stroke in April 2008.  See September 2009 VA treatment record.   The Veteran contends that this stroke was related to or caused by his service-connected disabilities.  He is in receipt of service connection for ischemic heart disease and diabetes mellitus, type II.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Extraschedular Rating Claim for Left Ear Hearing Loss

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 

In this case, the September 2012 VA examination report noted that the Veteran has difficulty with hearing in noisy environments, including over vehicle noise.  He often had to ask people to repeat themselves, both when speaking over the radio and in-person.  The Board notes that the Veteran's functional impairment due to hearing loss is due to both the complete hearing loss in the non-service connected right ear and the severe hearing loss in the service-connected left ear.

Arguably, the schedular rating in this instance is inadequate, as the current noncompensable rating under DC 6100 does not contemplate the impairment caused by the Veteran's difficulty distinguishing sounds in noisy environments.  Therefore, the Board finds that this matter should be referred for extraschedular consideration.

III. TDIU 

The August 2012 VA examiner opined that the Veteran's IHD precluded him from gainful physical occupations that require repetitive climbing, bending, lifting, or walking 20 minutes or more with a break, but did not preclude gainful sedentary employment.  In light of the Board's award herein of service connection for ischemic ocular syndrome of the left eye with loss of vision and the lack of evidence regarding the functional impact of this disability, remand is necessary to obtain an opinion as to the functional impact of the Veteran's blindness in the left eye followed by readjudication by the RO  

Furthermore, the evidence of record partially attributes the Veteran's occupational impairment to the residuals of his April 2008 stroke.  See September 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Therefore, the issue of entitlement to service connection for residuals of a stroke could have an impact in the outcome of the claim for a TDIU and is therefore inextricably intertwined with that claim.  The appropriate remedy where a pending issue is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since January 2013.

2. Refer the issue of entitlement to an increased disability rating for left ear hearing loss to the Director of Compensation for consideration of an extraschedular evaluation.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's April 2008 stroke.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should:

(a) Indicate any and all residuals of the 2008 stroke, and 

(b) Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the April 2008 stroke is related to or caused by any of the Veteran's service-connected disabilities, to include diabetes mellitus and ischemic heart disease. 

A detailed rationale should be provided for the opinions rendered.  

4. In conjunction with the TDIU claim, obtain an appropriate VA examination to evaluate the functional impact of the Veteran's service-connected ischemic ocular syndrome of the left eye with loss of vision.

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected ischemic ocular syndrome of the left eye with loss of vision on his activities of daily living, to include employment.

A detailed rationale should be provided for the opinions rendered.

5. Then, readjudicate the issues on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


